Detailed Action
This is the final office action for US application number 16/196,601. Claims are evaluated as filed on May 17, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Ortiz teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Fig. 144 is a cross-section of a membrane base as described in paragraph 245 of the as-filed specification where Fig. 144 makes it clear that membrane base 574 defines an annular opening as recited in claim 31 (Remarks p. 7), Examiner notes that the as-filed specification does not provide paragraph numbers and Fig. 144 does not even provide a label to indicate which structure is intended to be the “highly flexible film/membrane base 574” as described in the top paragraph on page 30 of the as-filed specification, which appears to correspond to paragraph 245 of the PG publication 2019/0083084. Examiner agrees that Fig. 144 is a cross-sectional view but disagrees that there is anything indicating what the structure 

    PNG
    media_image1.png
    298
    708
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    748
    media_image2.png
    Greyscale

As detailed on page 2 of the non-final office action dated February 26, 2021, this description and Fig. 144 are silent to an annular opening which is disclosed for non-elected species uuu of Figs. 141 and 142; thus, claims 29 and 31-36 are considered to be drawn to a non-elected species. As Applicant’s remarks have not identified a particular disclosure that provides such support for the elected species, such is still considered to be drawn to a non-elected species and has been properly withdrawn. If there is original disclosure of an annular opening for the elected species www of Fig. 144 that has been inadvertently overlooked, Examiner invites Applicant to identify such support.


    PNG
    media_image3.png
    427
    858
    media_image3.png
    Greyscale

With regards to Applicant’s argument that Ortiz teaches that base member 16 has multiple openings/tracks 106, 108, 110 (¶93) and thus does not disclose “a base defining only one opening” as provided in claim 21 (Remarks p. 8), Examiner notes that element 16 has not been interpreted as the claimed base in the rejection below. Instead, as detailed in the rejection below, base portions 20 and 44 are clearly shown in Fig. 3 to define only one opening.
With regards to Applicant’s argument regarding valve movement that is newly claimed in claim 31 (Remarks p. 8-9), Examiner notes that, as detailed above and on page 2 of the non-final office action dated February 26, 2021, claims 31-36 are drawn to a non-elected species and have been withdrawn. Thus, the broadest reasonable interpretation of claims 31-36 has not been considered relative to the art.
With regards to Applicant’s argument that since Ortiz’s membrane contacts the base at an edge of each track (106, 108, 110), Ortiz fails to teach at least a portion of the flexible membrane contacting the base only along an outer perimeter of the base .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 26, the specification appears to lack proper antecedent basis for “a portion of the membrane is configured to be sandwiched between the proximal end of the base and the distal end of the base only along an outer perimeter of the base” in lines 2-4.  That is, as shown in Fig. 144, the membrane is sandwiched along an inner perimeter of the base. Further, such is not described in the specification, was not originally claimed, and does not appear to be disclosed for a non-elected embodiment. Thus, the specification fails to provide proper antecedent basis for “a portion of the membrane is configured to be sandwiched between the proximal end of the base and the distal end of the base 
As to claims 37-40, the specification appears to lack proper antecedent basis for “at least a portion of the flexible membrane contacting the base only along an outer perimeter of the base” in claim 37 lines 3-4. That is, as shown in Fig. 144, the membrane is sandwiched along an inner perimeter of the base. Further, such is not described in the specification, was not originally claimed, and does not appear to be disclosed for a non-elected embodiment. Thus, the specification fails to provide proper antecedent basis for “at least a portion of the flexible membrane contacting the base only along an outer perimeter of the base”.  Examiner suggests cancelling this limitation or amending ‘outer’ to ‘inner’.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a portion of the membrane is configured to be sandwiched between the proximal end of the base and the distal end of the base only along an outer perimeter of the base” in claim 26 lines 2-4 and “at least a portion of the flexible membrane contacting the base only along an outer perimeter of the base” in claim 37 lines 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26 and 37-40 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
As to claim 26, “a portion of the membrane is configured to be sandwiched between the proximal end of the base and the distal end of the base only along an outer perimeter of the base” in lines 2-4 appears to be new matter.  That is, as shown in Fig. 144, the membrane is sandwiched along an inner perimeter of the base. Further, such is not described in the specification, was not originally claimed, and does not appear to be disclosed for a non-elected embodiment. Thus, “a portion of the membrane is configured to be sandwiched between the proximal end of the base and the distal end of the base only along an outer perimeter of the base” in lines 2-4 constitutes new matter.  Examiner suggests cancelling this limitation or amending ‘outer’ to ‘inner’.
As to claims 37-40, “at least a portion of the flexible membrane contacting the base only along an outer perimeter of the base” in claim 37 lines 3-4 appears to be new matter. That is, as shown in Fig. 144, the membrane is sandwiched along an inner perimeter of the base. Further, such is not described in the specification, was not originally claimed, and does not appear to be disclosed for a non-elected embodiment. Thus, “at least a portion of the flexible membrane contacting the base only along an outer perimeter of the base” constitutes new matter.  Examiner suggests cancelling this limitation or amending ‘outer’ to ‘inner’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-28, 30, and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (US 2010/0228094, hereinafter “Ortiz”).
As to claim 21, Ortiz discloses a surgical access device (Fig. 1-22, ¶93 discloses that 102 and 104 are substantially flexible) comprising: a base (20, 44) defining only one opening (Fig. 3); a plurality of valves (18a, 18b, 18c, see illustration of Fig. 6); and a membrane (48, 102, 104, ¶s 93, 97, and 99, where ¶93 discloses that 102 and 104 are substantially flexible, ¶97 discloses that tracks 106, 108, and 110 of 102 and 104 allow and constrain movement of the valves 18a, 18b, and 18c, and ¶99 discloses that 48 is flexible, stretchable, and deformable) attached to each of the plurality of valves and the base (Fig. 6, ¶s 99 and 101), wherein each of the plurality of valves is capable of moving relative to the base (Figs. 10 and 13, ¶s 99, 101, and 104), wherein the opening is covered by only the membrane and the plurality of valves (as defined, Figs. 3 and 5, ¶102 discloses that supports/rings 140 and 142 are part of the valves 188s). 
As to claim 22, Ortiz discloses that the membrane includes a flexible material (Figs. 10 and 13, ¶s 99, 101, and 104, where ¶93 discloses that 102 and 104 are substantially flexible and ¶99 discloses that 48 is flexible, stretchable, and deformable).
As to claim 23, Ortiz discloses that each of the plurality of valves is capable of moving independent of each other (Figs. 10 and 13, ¶s 99, 101, and 104).
As to claim 24, Ortiz discloses that each of the plurality of valves include a lumen (138s, 132s, see illustration of Fig. 6), wherein each of the lumens include a central axis 
As to claim 25, Ortiz discloses that each of the plurality of valves is capable of rotating (Figs. 10 and 13, ¶s 99, 101, and 104) such that the central axis of each of the plurality of valves is capable of being nonparallel (Figs. 10 and 13, ¶s 99, 101, and 104).
As to claim 26, Ortiz discloses that the base includes a proximal end and a distal end (upper and lower ends as shown in Fig. 5), and wherein a portion of the membrane is capable of being sandwiched between the proximal end of the base and the distal end of the base (Fig. 5). 
As to claim 27, Ortiz discloses that a proximal-most surface of each of the plurality of valves extends distal of a proximal-most surface of the base (Figs. 5 and 6).
As to claim 28, Ortiz discloses that a distal-most surface of each of the plurality of valves extends proximal of a distal-most surface of the base (Figs. 5 and 6).
As to claim 30, Ortiz discloses that each of the plurality of valves is provided entirely between a proximal-most end and a distal-most end of the base (Figs. 5 and 6).

    PNG
    media_image4.png
    686
    1101
    media_image4.png
    Greyscale


As to claim 21, Ortiz, in an alternate interpretation, discloses a surgical access device (Fig. 1-22, ¶93 discloses that 102 and 104 are substantially flexible) comprising: a base (14, 20, 44) defining only one opening (Fig. 3); a plurality of valves (18a, 18b, 18c, see illustration of Fig. 6); and a membrane (48, 102, 104, 42, ¶s 93, 97, and 99, where ¶93 discloses that 102 and 104 are substantially flexible, ¶97 discloses that tracks 106, 108, and 110 of 102 and 104 allow and constrain movement of the valves 18a, 18b, and 18c, and ¶99 discloses that 48 is flexible, stretchable, and deformable) attached to each of the plurality of valves and the base (Fig. 6, ¶s 99 and 101), wherein each of the plurality of valves is capable of moving relative to the base (Figs. 10 and 13, ¶s 99, 101, and 104), wherein the opening is covered by only the membrane and the  
As to claim 26, Ortiz, in an alternate interpretation, discloses that the base includes a proximal end and a distal end (upper and lower ends as shown in Fig. 5), and wherein a portion of the membrane is capable of being sandwiched between the proximal end of the base and the distal end of the base (Fig. 5) only along an outer perimeter of the base (Fig. 5 shows that membrane portion 42 is sandwiched between base portion 14 and base portion 44 only along the outer perimeter of base portion 44).

As to claim 37, Ortiz discloses that a surgical access device (Fig. 1-22, ¶93 discloses that 102 and 104 are substantially flexible) comprising: a base (14, 20, 44) having a proximal portion and a distal portion (upper and lower portions as shown in Fig. 5); a flexible membrane (48, 102, 104, 42, Figs. 5, 10, and 13, ¶s 93, 97, 99, 101, and 104, where ¶93 discloses that 102 and 104 are substantially flexible, ¶97 discloses that tracks 106, 108, and 110 of 102 and 104 allow and constrain movement of valves 18a, 18b, and 18c, and ¶99 discloses that 48 is flexible, stretchable, and deformable), at least a portion of the flexible membrane contacting the base (Figs. 5, 10, and 13) only along an outer perimeter of the base (Fig. 5 shows that membrane portion 42 is sandwiched between base portion 14 and base portion 44 only along the outer perimeter of base portion 44); a plurality of valves (18a, 18b, 18c, see illustration of Fig. 6) attached to the flexible membrane (Figs. 5, 10, and 13), wherein each of the plurality of valves is capable of moving relative to the base (Figs. 10 and 13, ¶s 99, 101, and 104).
claim 38, Ortiz discloses that each of the plurality of valves include a lumen (138s, 132s, see illustration of Fig. 6), wherein each of the lumens include a central axis (vertical as shown in Fig. 5, Figs. 3, 5, and 6), and wherein the membrane is capable of lying along a plane in a first configuration where each of the central axes are parallel (Figs. 3, 5, and 6).
As to claim 39, Ortiz discloses that each of the plurality of valves is capable of rotating (Figs. 10 and 13, ¶s 99, 101, and 104) such that the central axis of each of the plurality of valves is capable of being nonparallel (Figs. 10 and 13, ¶s 99, 101, and 104).
As to claim 40, Ortiz discloses that each of the plurality of valves is provided entirely between a proximal-most end and a distal-most end of the base (Fig. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775